Case 1:19-cv-02818-DDD-KLM Document 61 Filed 07/31/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-02818-DDD-KLM

  CAROL NICHOLS, on behalf of herself and similarly situated employees,

          Plaintiff,

  v.

  DENVER HEALTH AND HOSPITAL AUTHORITY,

       Defendant.
  _____________________________________________________________________

                              MINUTE ORDER
  _____________________________________________________________________
  ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

         This matter is before the Court on Defendant’s Emergency Motion to Temporarily
  Restrict (ECF No. 55 and Attachments) [#57] (the “Motion”). Defendant asks the Court
  to immediately restrict a number of documents recently filed by Plaintiff on the electronic
  docket, as listed below, because they contain confidential materials protected by the
  Protective Order [#34] entered by the Court on March 17, 2020. Defendant asks for 14
  days in which to file a motion to restrict addressing the requirements listed in
  D.C.COLO.LCivR 7.2(c). Plaintiff is opposed to this Motion [#57]. While the Court makes
  no final finding on this issue, the Court’s review of the Motion [#57], the Protective Order
  [#34], and the documents which Defendant seeks to have restricted shows that these
  documents may contain information protected by the Protective Order [#34]. Thus, the
  Court directs that these documents be immediately placed under restriction pending
  adjudication of any motion to restrict filed by Defendant by August 10, 2020. Accordingly,

          IT IS HEREBY ORDERED that the Motion [#57] is GRANTED.

         IT IS FURTHER ORDERED that the Clerk of the Court is directed to place the
  following documents UNDER RESTRICTION at LEVEL 1:1

        (1) Plaintiff’s Renewed Motion to Compel and Challenge to Defendant’s Belated
  Claim of Attorney/Client Privilege [#55];



          1
          Level 1, the least restrictive, limits access to the documents to the parties and the Court.
   See D.C.COLO.LCivR 7.2.

                                                  -1-
Case 1:19-cv-02818-DDD-KLM Document 61 Filed 07/31/20 USDC Colorado Page 2 of 2




         (2) Plaintiff’s Exhibit 3 [#55-3];

         (3) Plaintiff’s Exhibit 4 [#55-4];

         (4) Plaintiff’s Exhibit 5 [#55-5];

         (5) Plaintiff’s Exhibit 6 [#55-6];

         (6) Plaintiff’s Exhibit 7 [#55-7];

         (7) Plaintiff’s Exhibit 8 [#55-8]; and

         (8) Plaintiff’s Exhibit 10 ([#55-10].

          IT IS FURTHER ORDERED that, after conferral with opposing counsel pursuant to
  D.C.COLO.LCivR 7.1(a), Defendant shall file a motion to restrict pursuant to
  D.C.COLO.LCivR 7.2 no later than August 10, 2020. Failure to timely file a motion to
  restrict will result in the Court removing all restriction from these documents without further
  warning. If the motion to restrict is opposed, the parties may complete briefing in
  accordance with the parameters set by D.C.COLO.LCivR. 7.1(d). The parties should
  strongly consider where redaction may be appropriate instead of full restriction of these
  documents. See D.C.COLO.LCivR 7.2(c)(4).


         Dated: July 31, 2020




                                                  -2-
